Citation Nr: 0410107	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from May 1943 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for tinnitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

RO notes in the claims file indicate that the veteran had a 
private examination in June 2003.  The RO representative wrote 
that the new exam results were not VA compliant, as the examiner 
did not know the exam was for VA purposes and did not use the 
Maryland CNC in reporting the speech recognition scores.  The RO 
failed to obtain a copy of the private examination for the claims 
file.  However, recent audiology reports are relevant to the claim 
whether or not they are performed in accordance with the 
requirements of 38 C.F.R. §§  3.385 and 4.85.  Even more 
importantly, the claim under consideration does not involve the 
rating of a hearing loss, but rather, is one for service 
connection for tinnitus.  Therefore, it is necessary to obtain the 
recent audiology report.

In addition, the veteran's claim for tinnitus was denied primarily 
because it was determined that the tinnitus began after service.  
However, the record includes conflicting statements regarding the 
time of onset of the tinnitus, and the veteran contends that his 
statements were misconstrued or misunderstood.  Since there are 
conflicting accounts as to when the veteran's tinnitus began, he 
should be afforded another VA audiological examination.

Under the circumstances described above, additional development of 
the veteran's claim should be accomplished.  Accordingly, this 
case is remanded to the RO for the following:

1.  The RO should ensure that copies of all current records of 
treatment of the veteran's tinnitus are included in the claims 
folder.  Accordingly, the RO should obtain the private examination 
records from June 2003, from G.W. of Hastings Audiology.

2.  The veteran should then be scheduled for a VA audiological 
examination, with a new examiner, to ascertain the nature and 
likely etiology of any tinnitus he has/is experiencing.  The 
claims folder should be made available to the examiner for review 
in conjunction with the examination.  All opinions expressed 
should be supported by reference to pertinent evidence.  The 
examiner should address the following:

     A.  Does the veteran have tinnitus?

     B.  If the veteran does have tinnitus, is it at least as 
likely as not the result of the veteran's exposure to noise as a 
pilot and infantryman in service?  In answering this question, the 
examiner must take into account the entire record.

     C.  If the veteran does have tinnitus, is it as least as 
likely as not that it is proximately due to or the result of the 
veteran's sensorineural hearing loss?

3.  After the development requested above has been completed, the 
RO should review the veteran's claims folder and ensure that all 
the foregoing developments have been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action should be taken.

4.  Upon completion of the above, the RO should review the 
evidence of record and enter its determination with respect to 
entitlement to service connection for tinnitus.  In the event that 
the claim is not resolved to the satisfaction of the veteran, the 
RO should issue a supplemental statement of the case, a copy of 
which should be provided the veteran, and his representative.  
After they have been given an opportunity to submit additional 
argument, the case should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103 - 
466, §  302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. §  5101 
(West 2002) (Historical and Statutory Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44 - 8.45 and 38.02 - 38.03.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



